Citation Nr: 0805695	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  05-32 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from January 6, 1969 to July 2, 1970.  Service in 
Vietnam is indicated by the evidence of record.

In an October 2003 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, service connection was granted for PTSD.  A 30 
percent disability rating was assigned.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision in which 
the RO continued the disability rating assigned for PTSD at 
30 percent.  The veteran's appeal as to that issue was 
perfected with the timely submission of his substantive 
appeal (VA Form 9) in October 2005.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Issues not on appeal

In the March 2004 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
numerous other claimed disabilities.  
The veteran did not appeal as to those issues.

In a June 2006 rating decision, the RO granted service 
connection for peripheral neuropathy of both lower 
extremities and assigned 10 percent disability ratings for 
each; and denied an increased disability rating for service-
connected diabetes mellitus.  The veteran did not disagree 
with that decision.  

Thus, the only issue on appeal is that of the veteran's 
entitlement to an increased rating for PTSD. 


REMAND

For reasons stated immediately below, the Board finds that 
this case must be remanded for additional procedural 
development.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

After the RO granted service connection for PTSD in October 
2003, the veteran never received notice, as required by the 
VCAA, of what the evidence must show to establish an 
increased rating.  For an increased-compensation claim, 
section § 5103(a) now requires, at a minimum, that VA notify 
the claimant that to substantiate a claim the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).     

The Board is aware that the veteran received VCAA letters in 
March 2006 and in May 2006, during the pendency of this 
appeal.  However, those letters referred to other issues and 
did not fully satisfy the recently articulated requirements 
of the United States Court of Appeals for Veteran Claims.   

The United States Court of Appeals for the Federal Circuit in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) held that the regulation 
giving the Board direct authority to cure a procedural defect 
in an appeal by providing the claimant with notice under the 
VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  If, as here, the record 
has a procedural defect with respect to the notice required 
under the VCAA, this may not be cured by the Board.  The 
Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.



Accordingly, the case is REMANDED for the following action:

1.	VBA must issue a corrective VCAA letter 
in order to ensure that all 
notification and development action 
required by the VCAA is completed, 
specifically to include sending a 
letter to the veteran which complies 
with the requirements of 38 C.F.R. § 
3.159(b) and Vazquez-Flores v. Peake, 
No. 05-0355, (U.S. Vet. App. January 
30, 2008).

2.	If it is warranted by the state of the 
record, VBA should then readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be provided with a supplemental 
statement of the case and given an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


_________________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

